Citation Nr: 0314228	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-03 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1962 to 
April 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  determination made in July 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which determined that new and 
material evidence had not been presented since a May 1983 
denial of reopening of a claim for service connection for 
residuals of a back injury, and denied reopening of the 
veteran's claim.  The veteran entered notice of disagreement 
with this denial in November 2001; the RO issued a statement 
of the case in March 2002; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
April 2002.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim to reopen 
service connection for residuals of a low back injury has 
been obtained, and the veteran has been notified of the 
evidence and information needed to substantiate his claim to 
reopen; in light of the reopening of the claim for service 
connection for residuals of a low back injury, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating the claim to reopen.

2. In a letter dated May 5, 1983, the RO denied reopening of 
a claim for service connection for residuals of a back 
injury, finding that the previous and additional evidence did 
not show that a current back disability was caused or 
aggravated by military service; the veteran did not enter 
notice of disagreement with this denial of reopening within 
one year of notice of the May 1983 determination.

3. The evidence associated with the claims file subsequent to 
the May 1983 RO determination which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of a low back injury. 


CONCLUSIONS OF LAW

1. The May 1983 RO denial of reopening of a claim for service 
connection for residuals of a back injury became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2002).

2. The evidence received subsequent to the RO's May 1983 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for residuals 
of a low back injury have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the finding that new and material evidence has 
been presented, and the Board's reopening of the claim for 
service connection for residuals of a low back injury, the 
Board finds that no further evidence is necessary to 
substantiate the veteran's claim to reopen service connection 
for residuals of a low back injury.  See 38 U.S.C.A. § 
5103(a) (West 2002).  Further notification of evidence and 
information necessary to substantiate the claim to reopen 
would also serve no useful purpose in light of the grant of 
reopening of the claim for service connection for residuals 
of a low back injury; there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim to reopen.  See 
38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  Accordingly, no 
further notice to the appellant or further assistance in 
acquiring additional evidence is required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) and implementing regulations.  
Additional assistance and development of the reopened claim, 
prior to a merits determination, is addressed below in the 
REMAND section of this decision.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).

In this case, in a May 5, 1983 letter, the RO denied 
reopening of a claim for service connection for residuals of 
a back injury, finding that the previous and additional 
evidence did not show that a current back disability was 
caused or aggravated by military service.  As the veteran did 
not enter notice of disagreement with this denial within one 
year of notice of the May 1983 determination, the RO's May 
1983 determination became final.  38 C.F.R. § 20.1103. 

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
submitted, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd. 83 F.3d 
1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c) (2002).  As the veteran in 
this case filed his claim to reopen in March 2001, prior to 
the August 29, 2001 effective date for regulatory change of 
the new and material requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran contends that his claim for service connection 
for residuals of low back injury should be reopened and 
allowed.  He contends that his low back disability was either 
caused or aggravated by injuries from the fall from a utility 
pole in 1963 during service.  In a statement received in 
January 2002, the veteran wrote that his preexisting low back 
disorder was aggravated by his (unspecified) duties in 
service.

The evidence which was of record at the time of the prior 
denial of service connection for residuals of low back injury 
in May 1983 included service medical records and a private 
chiropractor examination report.  Service medical records 
included a service entrance examination that was negative for 
a history or findings of low back disorder, a treatment entry 
in February 1963 for a reported low back injury, which was 
diagnosed in March 1963 as low back strain, the veteran's in-
service history of pre-service low back problems since age 
six, X-ray evidence of spondylolysis at L5, and a Medical 
Board report that reflects a diagnosis of bone fusion defect 
of spondylolysis at L5, the opinion that the spondylolysis 
was a congenital defect that preexisted service, and the 
opinion that the preexisting low back disability was not 
aggravated by service.  A November 1974 letter from a private 
chiropractor reflects the veteran's reported history of 
occasional severe lumbar pain since a fall in service.  The 
diagnosis was lumbar myoneuralgia due to subluxation of the 
second lumbar.  

The basis of the May 1983 denial of reopening of the claim 
was that the previous and additional evidence did not show 
that a current back disability was caused or aggravated by 
military service.  

The new evidence of record since the May 1983 denial of 
reopening of the claim includes private hospitalization and 
outpatient treatment records, and the veteran's written 
statements.  Private outpatient treatment records from 1989 
to April 1996 reflect current findings and treatment of 
lumbar spine disability, including generalized tenderness of 
the low back (January 1990), frequent low back pain (February 
1993), and a one week history of back pain (September 1995).  
An August 2000 private hospitalization report reflects the 
veteran's reported history of several days of low back pain, 
with a diagnosis of acute severe low back pain most 
consistent with myofascial pain.  X-rays in August 2000 
revealed probable L5-S1 spondylolysis with spondylolisthesis, 
and severe degenerative disc and facet disease at L5-S1.  In 
a statement received in January 2002, the veteran wrote that 
he had "no recollection of any lower back pain" prior to 
entry in service, that in service near the end of training he 
fell about 30 feet from a utility pole, he hit his right back 
on the pole, he had experienced a great deal of discomfort to 
the low back, and that he was in the hospital for about two 
weeks during service. 

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's May 1983 rating decision which is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of a claim for service connection 
for residuals of a low back injury.  Assuming the credibility 
of the veteran's statements, without regard to a credibility 
determination or weighing of the April 2002 statement against 
other statements and histories of record, and for the limited 
purpose of determining whether new and material evidence has 
been presented to reopen the claim for service connection, 
the Board finds that the veteran has submitted additional 
evidence that goes to the question of whether he experienced 
low back symptomatology prior to service, and whether the in-
service histories attributed to him in the service medical 
records are accurately recorded.  The evidence added to the 
record also reflects additional post-service diagnoses of 
spondylolisthesis and degenerative disc and facet disease at 
L5-S1.  For these reasons, the Board finds that the evidence 
received subsequent to the RO's May 1983 denial is new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for residuals of a low back 
injury have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105.   


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of a low 
back injury is reopened; the claim is granted to this extent 
only.


REMAND

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Recent decisions by 
the United States Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must specifically 
notify the veteran as to what evidence, if any, the veteran 
is to submit and what evidence VA will obtain.  The veteran 
should also be told that he has a statutory right to one year 
to submit information or evidence in response to any VCAA 
notification, unless he waives the right to that response 
period.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).

The Board notes that the RO has undertaken steps to assist 
the veteran with his claim, including notice of the VCAA and 
the requirements to establish service connection for a back 
disorder.  In light of the Board's determination above that 
new and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of a 
back injury, however, the Board finds that additional 
assistance to the veteran in the form of a VA medical 
examination and medical etiology opinion is required in this 
case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and request 
the names, addresses, and dates of treatment for 
all medical care providers who have treated him for 
a low back disorder since August 2000, and that he 
furnish signed authorizations for release to VA of 
private medical records in connection with each 
non-VA medical source he identifies.  Copies of the 
medical records from all sources he identifies, and 
not currently of record, should then be requested 
and associated with the claims folder. 

2.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination of the low 
back to determine the nature and etiology of his 
current low back disability.  Send the claims 
folder to the VA medical examiner for review of the 
relevant documents in the claims file.  

The VA orthopedic examiner is requested to do the 
following: 

A.  Please examine the veteran to determine the 
nature and etiology of any current disability of 
the veteran's low back, including the question of 
whether the veteran's preexisting low back 
spondylolysis was aggravated during active duty 
service by a low back injury in February 1963.  Any 
and all indicated evaluations, studies, and tests 
deemed necessary by you should be conducted.  You 
should review the claims file and indicate in 
writing that the relevant portions of the claims 
file have been reviewed in conjunction with the 
examination.  

B.  After examination of the veteran, please render 
current diagnosis(es) for the veteran's low back 
symptomatology.  

C.  Please offer medical opinions regarding the 
etiology of the veteran's current low back 
disability(ies).  For each opinion requested, 
please note and discuss the negative clinical 
findings at service entrance, the veteran's in-
service history of pre-service low back pain since 
age six, the February 1963 in-service low back 
injury, the March 1963 in-service diagnosis of low 
back strain, the Medical Board's in-service 
diagnosis of bone fusion defect of spondylolysis at 
L5, the Medical Board's opinion that the 
spondylolysis was a congenital defect that 
preexisted service, the Medical Board's opinion 
that the preexisting low back disability was not 
aggravated by service, and post-service diagnoses 
of spondylolisthesis and degenerative disc disease 
and facet disease at L5-S1.  Please provide a 
rationale for your opinions.  If you are unable to 
render any opinion, please indicate in writing the 
reason why you were unable to offer the opinion.

The orthopedic examiner should answer the following 
questions:  

i) What is the most likely etiology of 
any currently diagnosed  disability of 
the veteran's low back?  

ii) Is it at least as likely as not that 
the veteran's preexisting bone fusion 
defect of spondylolysis at L5 was 
aggravated by (that is, permanently 
increased in severity beyond natural 
progress because of) any injury or 
disease during service, including a low 
back strain injury in February 1963? 

3.  The RO should again review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claim for service connection for 
residuals of a back injury, what evidence, if any, 
the veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio, 16 Vet. App. at 187.  Any 
notice given, or action taken thereafter by the RO, 
must comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

4.  The RO should review the record, considering 
the additional evidence added to the record since 
the March 2002 statement of the case and address on 
the merits the claim for service connection for 
residuals of low back injury.  If any benefit 
sought on appeal remains denied, the appellant and 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



